EXHIBIT 10.21

FOURTH AMENDMENT TO THE

WESBANCO, INC. KSOP

Effective January 1, 2006, WesBanco, Inc., amended and restated the WesBanco,
Inc. KSOP (“Plan”) for its Employees;

WHEREAS, the Plan was amended effective January 1, 2007, January 1, 2008 and
May 1, 2008; and

WHEREAS, the Employer desires to further amend the Plan in order to address
service credit granted to an acquired group of employees.

NOW, THEREFORE, said Plan is amended as follows:

 

  1. Effective March 28, 2009, the Table of Contents page is hereby deleted in
its entirety and the following new Table of Contents page is substituted
therefore.

 

  2. Effective March 28, 2009, new Article 19 (page 64) is hereby added at the
end thereof.

IN WITNESS WHEREOF, this amendment to the WesBanco, Inc. KSOP is, by the
authority of the Board of Directors of the Employer, executed on behalf of the
Employer, the 15th day of April, 2009.

 

WesBanco, Inc.

/s/ Paul M. Limbert

Authorized Officer

 

ATTEST:

/s/ Larry G. Johnson

Secretary



--------------------------------------------------------------------------------

  Table of Contents   

WesBanco, Inc. KSOP

     1   

Article 1

 

Preface

     1   

Article 2

 

Definitions

     3   

Article 3

 

Eligibility and Participation

     10   

Article 4

 

Contributions

     12   

Article 5

 

Benefits

     22   

Article 6

 

Death Benefits

     25   

Article 7

 

Vesting

     27   

Article 8

 

Distributions

     28   

Article 9

 

Accounts

     31   

Article 10

 

Top-Heavy Plan Provisions

     36   

Article 11

 

Administration By Committee

     41   

Article 12

 

Allocation of Responsibilities Among Named Fiduciaries, Management of Funds and
Amendment or Termination of Plan

     43   

Article 13

 

Miscellaneous

     47   

Article 14

 

Termination of Plan and Trust, Merger or Consolidation of Plan

     48   

Article 15

 

Claims Procedure

     49   

Article 16

 

Provisions Regarding Employer Stock

     51   

Article 17

 

Special Vesting Rules for Participant Accounts from Merged Plans

     59   

Article 18

 

Merger of Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan

     62   

Article 19

 

Service Credit for Former AmTrust Employees

     64   



--------------------------------------------------------------------------------

Article 19

Service Credit for Former AmTrust Employees

Notwithstanding anything in this Plan to the contrary, an individual who was
formerly employed by AmTrust Bank, AmTrust Investment Services, Inc. and AmTrust
Insurance Agency, Inc. and who becomes an Employee of the Employer on March 28,
2009 (“Former AmTrust Employee”), as a result of the purchase of certain
branches of AmTrust by the Employer, shall receive credit for his or her prior
service with AmTrust such that his or her date of employment with AmTrust shall
be treated as his or her Date of Employment with the Employer for eligibility
and vesting purposes under this Plan. For purposes of Article 3, if such Former
AmTrust Employee would have become a Participant in this Plan prior to March 28,
2009 based on his or her Date of Employment as modified in accordance with the
preceding sentence, such Former AmTrust Employee shall become a Participant on
March 28, 2009.

 

64